United States Securities and Exchange Commission Washington, D.C. 20549 FORM 20-F □ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 - For the fiscal year ended February 28, 2009 OR □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:n/a OR □ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: n/a Commission File Number 000-30084 Linux Gold Corp. (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 240-11780 Hammersmith Way Richmond, British Columbia V7A 5E9, Canada (Address of principal executive offices) John Robertson, President 240-11780 Hammersmith Way, Richmond, British Columbia V7A 5E9, Canada
